Citation Nr: 1125652	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  08-20 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1969 to January 1972.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board remanded the claim in February 2010 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination and opinion and then re-adjudicate the claim.  The AOJ scheduled the Veteran for a VA examination, which was conducted in June 2010.  The Veteran was then provided a supplemental statement of the case (SSOC) in February 2011, in which the AOJ again denied the Veteran's service connection claim.  Thus, there has been compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a hearing at the RO in October 2009.  A transcript of that hearing has been associated with the Veteran's claims file.


FINDING OF FACT

Any low back disorder from which the Veteran currently suffers is not related to military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have a low back disorder that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2010).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through August 2007 and October 2007 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the August 2007 and October 2007 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned August 2007 and October 2007 letters.  

The Board notes further that notice regarding an award of an effective date and rating criteria was provided in the August 2007 and October 2007 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Thus, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran underwent VA examination in October 2008 and June 2010; reports of those examinations are of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the June 2010 VA examination obtained in this case is adequate as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and documents that the examiner conducted examination of the Veteran.  An explanation of the opinion by the examiner was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

In addition, records of the Veteran's private and VA medical treatment have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for a low back disorder.  He claims that he injured his back when he stepped in a hole during a march, also injuring his left knee.  Alternately, the Veteran contends that his back was injured when he was assaulted and beaten with a tire iron by a group of individuals.  He claims that he has had problems with back pain since that time.  Thus, the Veteran contends that service connection for a low back disorder is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

Relevant medical evidence of record consists of the Veteran's service treatment records and treatment records from VA and private treatment providers, as well as VA examinations conducted in October 2008 and June 2010.  Review of the Veteran's claims file reveals that he was found to have a normal spine and musculoskeletal system at his August 1969 entrance examination.  He was seen for complaints of a sore left knee and ankle in January 1970; however, no complaints of or treatment for back problems were noted at the time.  He was subsequently treated in July 1971 for injuries resulting from a "minor misunderstanding with 7 local nationals."  Treatment at that time consisted of stitches in a laceration of the back of his head.  No problems with or injuries to the back were noted at the time, and there is no record that the Veteran was hospitalized following the incident.  To the contrary, the record reflects that he was seen in sick call four days later for the removal of the stitches, and the head laceration was noted to be "healing well."  No other complaints or injuries were noted at that time.  At the time of the Veteran's separation examination, conducted in August 1971, he was noted to have no abnormalities of the spine or musculoskeletal system and wrote on the examination report, "I am in good health."  This statement-written less than a month after the incident in question-was signed by the Veteran.  

Relevant post-service medical records consist of treatment records from private treatment providers and from the VA Salt Lake City Health Care System, as well as VA examinations conducted in October 2008 and June 2010.  Treatment records from the Veteran's ongoing treatment at the Salt Lake City Health Care System reflect that he has been seen for complaints of pain in his feet and knees that then travels to his back.  Records reflect that the Veteran reported to his VA treatment provider that he has been told he has "curvature of the spine."  Private treatment records document that the Veteran has received ongoing treatment for complaints of low back pain since 1995.  In addition, the Veteran's private treating chiropractor submitted statements in June 2007, February 2009, March 2009, and March 2010 linking the Veteran's current diagnosis to his in-service assault.  To that end, the private treatment provider noted in June 2007 that he had treated the Veteran for complaints of low back pain since 1995 and that the Veteran had difficulty with activities of daily living such as lifting and bending.  In his February 2009 and March 2009 letters, the private chiropractor again noted that he had treated the Veteran since 1995 for complaints of low back pain.  The chiropractor further stated in those letters that the Veteran reported having first injured his back when he was assaulted with a tire iron while on active duty and having had back problems since that time.  Based on the Veteran's statement, the chiropractor opined that the Veteran's current back disability was related to the alleged in-service assault.  The private chiropractor submitted a similar letter in March 2010, in which he stated that he had "reviewed [the Veteran's] Military Service Medical Records" and concluded that the injuries documented therein were the origin of his current back problems.  

Report of an October 2008 VA orthopedic examination reflects that the Veteran complained of having back pain since 1985 that caused intermittent stiffness and pain.  The examiner diagnosed the Veteran with chronic lumbar strain with reduced range of motion but did not offer an etiological opinion.  A private treatment provider submitted a letter in July 2009, which referred to a diagnosis of complex back strain with possible herniated disc.  

Pursuant to the Board's February 2010 remand, the Veteran was again provided VA examination in June 2010.  At that examination, the Veteran first reported that he injured his back in 1969 when he stepped into a hole while on a run and twisted his knee; he later reported, however, that he was assaulted with a tire iron in July 1971 and that that event caused his current back troubles.  The Veteran claimed that he was hospitalized for approximately one month following the alleged altercation.  The examiner conducted a full physical examination of the Veteran, recorded his complaints of pain and stiffness in the lumbar spine and muscles, and diagnosed him with chronic lumbar strain with mild degenerative changes of the lumbar spine.  After reviewing the Veteran's claims file, including the positive opinions offered by the Veteran's private treating chiropractor in February 2009, March 2009, and March 2010, the examiner concluded that the Veteran's current back disability was less likely than not related to service.  In so finding, the examiner acknowledged that the private chiropractor claimed to have based his positive opinion on a review of the Veteran's service treatment records, including report of the alleged in-service assault.  However, the VA examiner noted that the Veteran's service treatment records in fact do not document that the Veteran was hospitalized for any amount of time following the July 1971 incident and instead reflect that he reported to sick call for suture removal several days following the incident-a step that would not have been necessary had the Veteran been hospitalized.  The examiner further pointed out that the Veteran had stated on his August 1971 separation medical examination, only one month following the alleged injury, that he was in good health, and that no spinal or musculoskeletal abnormalities had been found at the August 1971 examination.  In so finding, the examiner noted that, after closely reviewing the Veteran's service treatment records, he could not "find one incidence where a back complaint was lodged" at any time during service, although the Veteran was seen on multiple occasions for complaints of other problems.  The examiner further pointed out that a survey of current medical knowledge did not support the private chiropractor's description of how an in-service back injury such as that claimed by the Veteran could cause his current back problems.  The examiner thus concluded that it was less likely than not that any incident in the Veteran's service is etiologically linked to his current low back disorder.  

The Veteran has also submitted multiple written statements to VA in support of his service connection claim, and he and his son testified before the undersigned Veterans Law Judge in October 2009.  To that end, the Veteran has stated on multiple occasions that he injured his back while in service, although his explanations of how that injury occurred have differed over the course of the appeal period.  On his April 2007 claim, as well as at his October 2009 hearing before the undersigned Veterans Law Judge, the Veteran contended that he was assaulted during service by multiple individuals wielding a tire iron, and that the injuries from that assault led to his current low back complaints.  However, at his June 2010 VA examination, the Veteran also contended that he injured his back while on a march when he stepped into a hole and twisted his knee.  At the hearing, the Veteran stated that he did not begin having trouble with his back immediately following the incident but now believes the incident to be related to his current back problems.  He has further contended that he has had problems with his back since an in-service injury, however described; records of his ongoing medical treatment document that he has made similar reports to his treatment providers.  

Upon review of the evidence of record, the Board finds that there is no persuasive evidence medically relating any current back disability to military service.  The Board notes in particular that the Veteran's July 1971 in-service altercation, on which he blames his current back disability, is noted in his service treatment records, but upon orthopedic examination at his August 1971 separation medical examination, the Veteran was found to have no diagnosis of any back disability; to the contrary, his spine and musculoskeletal system were noted to be normal.  Similarly, although the record documents that the Veteran injured his left knee in 1969, there is no indication in the record that he also injured or complained of his back at that time.  The Veteran further stated, in his own handwriting, that he was in "good health" at the time of his August 1971 separation medical examination.  The Veteran did not seek treatment for any problems with his back until more than two decades after his separation from service-in 1995.  Having extensively reviewed the Veteran's medical records, including the letters submitted by his private treating chiropractor in February 2009, March 2009, and March 2010, the June 2010 VA examiner gave as his medical opinion that it was not at least as likely as not that the Veteran's low back disorder was etiologically related to military service, including the Veteran's in-service knee injury or assault.  Additionally, no arthritis was shown within a year of the Veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges that the Veteran has submitted multiple letters from his private treating chiropractor addressing the cause of his current chronic lumbar strain, in which the chiropractor has stated that the Veteran's back problems are etiologically linked to the in-service assault.  The Veteran has also contended, in multiple submissions to VA, that he believes his current back complaints to be related either to an in-service assault or to an incident in which he stepped in a hole while on a march in service.  In this regard, the Board notes that in order for the Veteran's claim of service connection for a low back disorder to be granted, the record would have to contain competent evidence linking his current disability to his military service.  As discussed above, the Board notes that the June 2010 VA medical examiner specifically addressed causation, clearly indicating that the Veteran's chronic lumbar strain is unrelated to his time in service, including the incidents he alleged led to his current problems.  The examiner offered clear and well-reasoned explanations for his opinions, relying on the Veteran's medical history and his medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's chronic lumbar strain and service, including the claimed assault and knee injury, was doubtful.  

Moreover, the Veteran was noted at his August 1971 separation report of medical examination to have no abnormalities of the spine or musculoskeletal system.  Tellingly, at that time-a mere month after his alleged in-service assault-the Veteran himself wrote the words "I am in good health," and signed below the statement, on his separation examination.  Records of the Veteran's in-service treatment further do not reflect that he was hospitalized for any injuries following the July 1971 incident; rather, they document only that he received sutures on his head following the incident, which he reported to sick call to have removed several days later.  This evidence contradicts the Veteran's version of events regarding hospitalization.  Additionally, no record of any complaints of back problems were noted at the time he was initially treated or at any point thereafter.  Further, when considering the Veteran's contentions, the VA examiner concluded that any in-service problem resolved without residuals and was unrelated to his current back disability.  This evidence leads to the conclusion that the Veteran's statements regarding an in-service injury that led to hospitalization and back problems since service are not credible.  

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current disability and military service.  See Bostain, 11 Vet. App. at 127.  As noted above, the Board acknowledges that the Veteran has reported that he first experienced symptoms of back pain during service.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, he is not competent to say that any such symptoms experienced in service were a result of or worsened by any incident in service or were of a chronic nature to which a specific current disability can be attributed.  

The Board concedes that the Veteran currently carries a diagnosis of chronic lumbar strain with mild degenerative changes of the lumbar spine.  However, the Board finds compelling the fact that the only medical professional to have full access to the Veteran's medical history-the June 2010 VA examiner-opined that the Veteran's current disability was not related to military service.  The June 2010 VA examiner specifically found that the Veteran's complaints of back pain were not due to any in-service event.  In so finding, the examiner looked to the lack of documentation of any back problems at any time during service, including following his knee injury and his alleged assault by tire iron, as well as to the Veteran's statement in August 1971-one month following the claimed assault-that he was in "good health."  The examiner also considered the Veteran's report of back pain that began in service and continued to the present; however, based on a full review of the medical evidence and physical examination, the examiner concluded that the Veteran's current disability was not likely related to service.  To the contrary, and despite his statement in the March 2010 letter that he had reviewed the Veteran's "Military Service Medical Records," the Veteran's private chiropractor appears to have relied only on the Veteran's reported history in rendering his opinion, given that he based his opinion on an account of severe injury and hospitalization that is simply not substantiated in the Veteran's service treatment records.  For these reasons, the Board is persuaded by the June 2010 VA examiner's opinion, which reflects evaluation of both physical examination of the Veteran and explicit consideration of the entire record.  Thus, in this case, when weighing the evidence of record, the Board finds the lack of any persuasive medical evidence linking a current back disability to service or event coincident therewith compelling.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  For the reasons set forth above, the Board is thus satisfied that the June 2010 VA examiner's opinion is adequate for deciding this appeal and is of greater weight than the opinion offered by the Veteran's private chiropractor in his February 2009, March 2009, and March 2010 letters.  

In so finding, the Board notes that the private chiropractor's opinions fail to take into account the Veteran's service treatment records, which document that the Veteran was involved in an altercation in July 1971 that left him with a laceration to the head but do not reflect any back problems stemming from the incident; nor do they reflect that the Veteran was hospitalized at any point following the incident.  As noted above, despite his contention that he reviewed the Veteran's service treatment records, the private chiropractor appears to have relied solely on the Veteran's reported history in rendering his opinion-a reported history that, as discussed above, the Board finds incredible.  Given these failures, and in light of the well-reasoned negative opinion offered by the VA examiner in June 2010, which relied on consideration of the Veteran's entire medical history as well as the examiner's medical knowledge and expertise, the Board finds the private chiropractor's statements to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  

For all the foregoing reasons, the claim of service connection for a low back disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a low back disorder is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


